 



EXHIBIT 10.14
ENTERTAINMENT PROPERTIES TRUST
1997 SHARE INCENTIVE PLAN
FORM OF
RESTRICTED SHARES AWARD AGREEMENT
     Date of Grant:___
     Number of Restricted Shares Granted: ___
     This Restricted Shares Award Agreement (this “Agreement”) dated ___, 20___,
is made by and between Entertainment Properties Trust, a Maryland real estate
investment trust (the “Company”), and ___(“Participant”).
RECITALS:
          A. The Company has adopted the 1997 Share Incentive Plan (the “Plan”)
under which the Company may grant employees and non-employee trustees of the
Company certain equity-based awards.
          B. Participant is an employee or non-employee trustee of the Company
or one of its Subsidiaries and the Company desires to encourage Participant to
own Shares and to give Participant added incentive to advance the interests of
the Company, and desires to grant Participant Restricted Shares of the Company
under the terms and conditions established by the Board.
          C. On the Date of Grant, set forth above, the Committee approved the
grant of restricted Common Shares of the Company (the “Restricted Shares”) to
Participant in the amount, and subject to the terms and conditions, set forth
herein.
AGREEMENT:
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:
     1. Incorporation of Plan. All provisions of this Agreement and the rights
of Participant hereunder are subject in all respects to the provisions of the
Plan and the powers of the Board and the Committee therein provided. Capitalized
terms used in this Agreement but not defined shall have the meaning set forth in
the Plan.
     2. Grant of Restricted Shares. Subject to the conditions and restrictions
set forth in this Agreement and in the Plan, the Company hereby grants to
Participant that number of Restricted

 



--------------------------------------------------------------------------------



 



Shares identified above opposite the heading “Number of Restricted Shares
Granted”.
     3. Restrictions on Transfer/Period of Restriction. Subject to any
exceptions set forth in this Agreement or in the Plan, the Restricted Shares or
the rights relating thereto may not be sold, transferred, gifted, bequeathed,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, prior to the vesting dates for such Restricted Shares (the
“Vesting Dates”), as identified below. On the Vesting Dates, such restriction on
transfer shall lapse to the extent set forth herein and the Restricted Shares
subject to such lapsed restriction, if not previously forfeited pursuant to
Section 4 below, will become freely transferable under this Agreement and the
Plan, subject only to such further limitations on transfer, if any, as may exist
under applicable law or any other agreement binding upon Participant. Subject to
any exceptions listed in this Agreement or in the Plan, the Restricted Shares
shall become vested in accordance with the schedule set forth below:

      Anniversary of Date of Grant   Percentage of Shares Vested
                       ___%                        ___%                       
___%

     The Board may, in its sole discretion, accelerate the Vesting Date for any
or all of the Restricted Shares, if in its judgment the performance of
Participant has warranted such acceleration and/or such acceleration is in the
best interests of the Company.
     4. Forfeiture Prior to Vesting. Unless otherwise provided below or in any
other agreement to which the Company and Participant are now or hereafter become
parties, if Participant’s employment with the Company or any of its Subsidiaries
is terminated for any reason (a “Termination of Employment”) after the Date of
Grant but before the Restricted Shares become fully vested pursuant to Section 3
above (the “Restricted Period”), Participant will thereupon immediately forfeit
all unvested Restricted Shares, and the full ownership of such Restricted Shares
and rights will revert to the Company. Upon such forfeiture, Participant shall
have no further rights under this Agreement. For purposes of this Agreement,
transfer of employment between the Company and any of its Subsidiaries does not
constitute a Termination of Employment.
     5. Certificates. The Restricted Shares shall be issued in the name of
Participant or a nominee of Participant as of the Date of Grant. The Company
may, at its election, issue one or more certificates evidencing such Restricted
Shares or issue such shares in book-entry only until the expiration of the
Restricted Period. Certificates representing the Restricted Shares shall bear a
legend similar to the following:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AND SUBJECT
TO CERTAIN CONDITIONS UNDER THE ENTERTAINMENT PROPERTIES TRUST 1997 SHARES
INCENTIVE PLAN AND THE APPLICABLE RESTRICTED SHARES AWARD AGREEMENT PURSUANT TO
WHICH THE SHARES WERE ISSUED. THESE SHARES ARE SUBJECT TO A RISK OF FORFEITURE
AND CANNOT BE SOLD, DONATED,

2



--------------------------------------------------------------------------------



 



TRANSFERRED OR IN ANY OTHER MANNER ENCUMBERED EXCEPT IN ACCORDANCE WITH THE
TERMS OF SUCH PLAN AND AGREEMENT, COPIES OF WHICH ARE AVAILABLE FOR INSPECTION
AT THE PRINCIPAL OFFICE OF ENTERTAINMENT PROPERTIES TRUST.
     6. Dividends and Voting. Participant is entitled to (i) receive all
dividends, payable in shares, in cash or in kind, or other distributions,
declared on or with respect to any Restricted Shares as of a record date that
occurs on or after the Date of Grant hereunder and before any transfer or
forfeiture of the Restricted Shares by Participant, and (ii) exercise all voting
rights with respect to the Restricted Shares, if the record date for the
exercise of such voting rights occurs during the Restricted Period.
     7. Committee Authority. Any questions concerning the interpretation of this
Agreement and any controversy which arises under this Agreement shall be settled
by the Committee in its sole discretion.
     8. Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered, sent by recognized expedited
delivery service, with proof of delivery or sent by United States mail, postage
prepaid, certified mail, return receipt requested. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
which it was personally delivered, received by the addressee, or, whether
actually received or not, on the third business day after it is deposited in the
United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address which such person has theretofore
specified by written notice delivered in accordance herewith. The Company or
Participant may change, at any time and from time to time, by written notice to
the other, the address previously specified for receiving notices. Until changed
in accordance herewith, the Company’s address is: Entertainment Properties
Trust, Attention: Secretary, 30 W. Pershing Road, Suite 201, Kansas City,
Missouri 64108, and Participant’s address will be the last known address held by
the Company.
     9. Headings. Headings are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     10. Notice of I.R.C. Section 83(b) Election. If Participant makes an
election under Section 83(b) of the Code, Participant shall promptly notify the
Company of such election.
     11. Designation of Beneficiary. Participant may designate a person or
persons to receive, in the event of his death, any Shares resulting from the
vesting of Restricted Shares or other property then or thereafter distributable
relating to such Shares. Such designation may be made in a written instrument
delivered to the Company. If Participant fails effectively to designate a
beneficiary, then the person(s), or trust(s) entitled by will or the laws of
descent and distribution shall be deemed to be the beneficiary of the transfer.
     12. Tax Withholding. To the extent that the grants of or vesting of any of
the Restricted Shares granted hereunder may obligate the Company to pay
withholding taxes on behalf of Participant, the Company shall have the power to
withhold, or require Participant to remit to the

3



--------------------------------------------------------------------------------



 



Company, an amount sufficient to satisfy any such federal, state, local or
foreign withholding tax requirements.
     13. Amendment. This Agreement may be amended only by a writing executed by
the parties hereto which specifically states that it is amending this Agreement.
     14. Governing Law. The laws of the State of Missouri will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
     15. Binding Effect. Except as expressly stated herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the respective heirs,
legal representatives, successors and assigns of the parties hereto.
     This Agreement has been executed and delivered by the parties hereto
effective the day and year first above written.

            ENTERTAINMENT PROPERTIES TRUST
      By:           Name:           Title:        

            PARTICIPANT
               

4